Citation Nr: 0707431	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability, 
including as secondary to service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 18, 1961 to 
September 17, 1961, and from June 3, 1966 to June 20, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, wherein the RO found that new and 
material evidence had not been received to reopen the claim 
for service connection for lumbar spine disability as 
secondary to service-connected right knee disability.  In 
December 2005, the Board reopened the veteran's claim, and 
sought additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its' December 2005 remand, the Board determined that the 
veteran should be afforded an additional VA orthopedic 
examination which addresses both the direct and secondary 
service connection theories of entitlement to service 
connection for low back disability.  Specifically, the Board 
instruction stated the following:  

2.  Following completion of the 
aforementioned development and the 
receipt of any additional medical 
evidence submitted or identified by the 
veteran, the veteran should be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.

Based on a review of the records 
contained in the claims and the 
examination results, the examiner is 
asked to address the following questions:

(a). Has the veteran developed a 
presently existing low back disability? 
If the answer is "yes," please provide 
the diagnosis or diagnoses.

(b). If the examiner finds that the 
veteran has developed a low back 
disability, what is the likelihood (more 
likely than not, at least as likely as 
not, or less likely than not) that any 
currently diagnosed low back disability:

(i) originated in, or is otherwise 
traceable to any incident that 
occurred during, the veteran's 
military service; or,

(ii). was caused or chronically 
worsened by the service-connected 
disability of the right tibial 
plateau fracture and avulsion of the 
medial collateral ligament, with 
status post lateral meniscectomy and 
internal fixation.

In addressing question (b), the examiner 
is specifically asked to consider the 
findings and opinions noted in by the VA 
examiner in June 1998 and the September 
2005 opinion of M.P., M.D.



The record reflects that the veteran was afforded a VA 
examination in May 2006.  Following physical examination, the 
VA examiner provided the following opinion:

I do not find that this patient's low 
back disability, which is considerable is 
caused by or the result of the severe 
injury to his right knee that occurred 
while on active duty in 1966.  I know of 
no studies that have proven that 
degenerative arthrosis of lumbar spine is 
linked to fractures of the tibia.  Likely 
for the same reason the left hip disease 
would not be caused by right knee 
arthritis or fracture of the proximal 
tibia.  There is no question that he has 
severe impairment in regard to his back 
and obviously he had a bad hip or he 
would not have had a total hip 
replacement, but medically speaking I 
just cannot connect these two conditions 
to the right knee condition.  

DeLuca provisions cannot be clearly 
delineated.  During a flareup, the 
patient could have further limitations in 
ROM [range of motion] and amount of pain 
in functional capacity, but I am unable 
to estimate the additional loss of ROM 
and amount of pain in functional capacity 
during a flareup without resorting to 
mere speculation.  

Unfortunately, this opinion is not responsive to and in 
complete compliance with the directives of the Board remand.  
Specifically, the opinion does not address the likelihood 
that the low back disability was caused by the inservice 
injury in 1966 (directly service connection).  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The RO is requested to forward the 
claims folder to the May 2006 VA examiner 
for the purpose of obtaining an addendum.  
If this examiner is unavailable the case 
is to be referred to another appropriate 
VA examiner.  The examiner should review 
of the claims file.

The examiner should opine whether the 
veteran's diagnosed low back disability 
is as likely as not related to the 
inservice injury in 1966.  

2.  Review the addendum to ensure it 
contains the requested medical opinion 
in response to the question posed.  If 
not, take corrective action. 38 C.F.R. 
§ 4.2 (2006); Stegall, supra.  

3.  Then readjudicate the claim for 
service connection for a low back 
disability, including as secondary to 
service-connected right knee disability 
in light of the additional evidence 
obtained.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



